DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on February 15, 2021, claims 1 and 3-8 are pending. Claims 1, 3-5, 7 and 8 are amended. Claim 2 is canceled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-8 regarding the art rejections have been considered but are moot because the new ground of rejection does not rely on the same citations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see pg. 5 of Remarks, filed February 15, 2021, with respect to the rejection under 35 USC 101 have been fully considered and are persuasive.  The rejection of claim 8 has been withdrawn in light of the amendments to provide “non-transitory, computer readable storage medium” as a limitation. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al., United States Patent Application Publication No. US 2009/0298585 A1 in view of Zhu et al. United States Patent Application Publication No. US 2017/0209786 A1.

Regarding claim 1, Cannon discloses an information processing apparatus (Fig. 1 , system, #100) connected to a manipulation device including a plurality of manipulation members (Fig. 2, game controller, #214; input controls, #224), the information processing apparatus comprising: 
a main program executing section executing a main program to display a main screen image (Fig. 2, game console, #206; main display, #204; Detailed Description, [0025]); 
 (Fig. 2, private display, #216; Detailed Description, [0025]); and 
a manipulation receiving section switching between a first operation mode in which a manipulations by a user for predetermined some manipulation members of the plurality of manipulation members are processed as manipulation inputs for the main program (Fig. 2, input controls, #224; Detailed Description, [0025], [0032], “Input controls 224 can include all of the input mechanisms on the game controller intended for interaction with the game software. Depending on the implementation, the game controller's layout and number of buttons can vary greatly. Input controls 224 can include the game controller's face buttons, shoulder buttons, analog sticks, digital pads, and the like”), and a second operation mode in which a manipulations by the user for the predetermined some manipulation members are processed as manipulation inputs for the sub-program (Fig. 2, private controls, #226; Detailed Description, [0025], [0033], “Private controls 226 can include the controls for private interaction with game software 212. Private controls 226 can implement the same controls included in input controls 224, but can require the switching of an input mode. This mode can switch automatically or manually. In some embodiments, private controls 226 can include additional controls meant only for private interaction. For example, private display 216 can implement private controls 226 in the form of a touch sensitive display. In another example, buttons can be associated with the private display to only be used for private interaction”), wherein:
the plurality of manipulation members includes a touch pad detecting a position of an object on a detection area (Fig. 3, Detailed Description, [0033-0036], “For example, private display 216 can implement private controls 226 in the form of a touch sensitive display”; #314; P1/P2/P3), 
(Fig. 3, Detailed Description, [0033-0036], “For example, private display 216 can implement private controls 226 in the form of a touch sensitive display”; #314).

Cannon does not explicitly disclose the manipulation receiving section switches from the first operation mode to the second operation mode when at least one specific manipulation, which includes at least one specific movement of an object on the touch pad, is received.
Zhu, in a similar field of endeavor, discloses an information processing apparatus (Fig. 7/Fig. 9, handheld device, #28) comprising the manipulation receiving section switches from the first operation mode to the second operation mode when at least one specific manipulation, which includes at least one specific movement of an object on the touch pad, is received (Fig. 9-11, Detailed Description, [0130-0135], “For example, in one embodiment, touching or tapping the display 36 of the handheld device causes the scene 218 to freeze or pause, thus enabling the user 30 to perform interactive operations with the scene 218. Meanwhile, the scene 210 shown on the display 18 continues to progress as the user 24 operates the controller 20 or otherwise interacts with the scene 210. In another embodiment, the scene 218 does not freeze, but rather the perspective or point of view represented by the scene 218 may be altered based on input provided by the user 30. In one embodiment, the input provided by the user 30 includes gesture input which is detected as the user 30 moves a finger across the display 28. In still other embodiments, the divergence of the scene 218 shown on the display 36 of the handheld device 28 from the scene 210 shown on the display 18 may include any of various other types of changes”).
It would have been obvious to one of ordinary skill in the art to have modified the manipulation receiving section of Cannon to incorporate the teachings of Zhu in such a way to provide wherein the manipulation receiving section switches from the first operation mode to the second operation mode (See Zhu, Summary, [0024-0037]). That fact that both Cannon and Zhu disclose information processing apparatuses with a main display and sub-display makes this combination more easily implemented. 

Regarding claim 3, Cannon discloses wherein in a case wherein the at least one specific manipulation includes a predetermined starting manipulation, which is different from any of the manipulations for the main program is received, the sub-program executing section starts to display the sub-screen image (Detailed Description, [0033], “Private controls 226 can include the controls for private interaction with game software 212. Private controls 226 can implement the same controls included in input controls 224, but can require the switching of an input mode. This mode can switch automatically or manually. In some embodiments, private controls 226 can include additional controls meant only for private interaction. For example, private display 216 can implement private controls 226 in the form of a touch sensitive display. In another example, buttons can be associated with the private display to only be used for private interaction”; See also Fig. 4, S410-S414; Detailed Description, [0037-0038]). 
Thus it would have remained obvious to combine Cannon and Zhu in the same manner as described in claim 1. 

Regarding claim 4, Cannon discloses wherein the  predetermined starting manipulation includes a manipulation where the object is moved with an outer edge of the detection area of the touch pad as a starting point (Fig. 3, display, #304/315; traps on battlefield shown to be on an outside edge e.g. P2/P3). 


Regarding claim 5, Cannon discloses wherein a manipulation target area including a plurality of selection target object is included in the sub-screen image (Fig. 3, display, #304/314; Detailed Description, [0036]), and in a case where a movement manipulation with which the object is moved on the touch pad is received, the sub-program executing section executes processing made to correspond to, of the plurality of selection target object, a selection target object displayed in a position within the manipulation target area corresponding to a position of an end point of the movement (Fig. 3-4, Detailed Description, [0033-0039]). 
Thus it would have remained obvious to combine Cannon and Zhu in the same manner as described in claim 1. 
	Regarding claim 6, Cannon discloses wherein while the movement manipulation for the manipulation target area is performed, the sub-program executing section performs display indicating a position within the manipulation target area corresponding to a position of the object that is moving (Fig. 3 , Detailed Description, [0028-0029], “Privacy engine 220 can provide the functionality of controlling the private data associated with game controllers 214. Privacy engine 220 can receive data to be displayed on private display 216 and provide it to GPU 218 for processing and displaying on private display 216. Privacy engine 220 can receive audio data from game software 212 and convey it to private audio 222. Private audio 222 can also provide audio data to privacy engine 220 for conveyance to game software 212.”; See also Detailed Description, [0033-0039], manipulation of thee area places the traps on the battlefield which correspond to position of the object). 


Regarding claim 7, Cannon discloses an information processing method executed by a computer (Fig. 1-2, system, #100/200) connected to a manipulation device (Fig. 2, game controller, #214; input controls, #224) including a plurality of manipulation members, the information processing method comprising: 
executing a main program to display a main screen image (Fig. 2, game console, #206; main display, #204; Detailed Description, [0025]);  
executing a sub-program around the same time as the main program to display a sub-screen image together with the main screen image (Fig. 2, private display, #216; Detailed Description, [0025]); and
 switching between a first operation mode in which manipulations by a user for predetermined some manipulation members of the plurality of manipulation members are processed as manipulation inputs for the main program (Fig. 2, input controls, #224; Detailed Description, [0025], [0032], “Input controls 224 can include all of the input mechanisms on the game controller intended for interaction with the game software. Depending on the implementation, the game controller's layout and number of buttons can vary greatly. Input controls 224 can include the game controller's face buttons, shoulder buttons, analog sticks, digital pads, and the like”), and a second operation mode in which  manipulations by the user for the predetermined some manipulation members as processed as manipulations for the sub-program (Fig. 2, private controls, #226; Detailed Description, [0025], [0033], “Private controls 226 can include the controls for private interaction with game software 212. Private controls 226 can implement the same controls included in input controls 224, but can require the switching of an input mode. This mode can switch automatically or manually. In some embodiments, private controls 226 can include additional controls meant only for private interaction. For example, private display 216 can implement private controls 226 in the form of a touch sensitive display. In another example, buttons can be associated with the private display to only be used for private interaction”). 
the plurality of manipulation members include a touch pad detecting a position of an object on a detection area (Fig. 3, Detailed Description, [0033-0036], “For example, private display 216 can implement private controls 226 in the form of a touch sensitive display”; #314; P1/P2/P3), 
the predetermined some manipulation members include the touch pad (Fig. 3, Detailed Description, [0033-0036], “For example, private display 216 can implement private controls 226 in the form of a touch sensitive display”; #314).

Cannon does not explicitly disclose the switching includes switching from the first operation mode to the second operation mode when at least one specific manipulation, which includes at least one specific movement of an object on the touch pad, is received.
Zhu, in a similar field of endeavor, discloses an information processing method (Fig. 7/Fig. 9, handheld device, #28) comprising a step wherein the switching includes switching from the first operation mode to the second operation mode when at least one specific manipulation, which includes at least one specific movement of an object on the touch pad, is received (Fig. 9-11, Detailed Description, [0130-0135], “For example, in one embodiment, touching or tapping the display 36 of the handheld device causes the scene 218 to freeze or pause, thus enabling the user 30 to perform interactive operations with the scene 218. Meanwhile, the scene 210 shown on the display 18 continues to progress as the user 24 operates the controller 20 or otherwise interacts with the scene 210. In another embodiment, the scene 218 does not freeze, but rather the perspective or point of view represented by the scene 218 may be altered based on input provided by the user 30. In one embodiment, the input provided by the user 30 includes gesture input which is detected as the user 30 moves a finger across the display 28. In still other embodiments, the divergence of the scene 218 shown on the display 36 of the handheld device 28 from the scene 210 shown on the display 18 may include any of various other types of changes”).
It would have been obvious to one of ordinary skill in the art to have modified the switching step  of Cannon to incorporate the teachings of Zhu in such a way to provide wherein the manipulation receiving section switches from the first operation mode to the second operation mode when at least one specific manipulation, which includes at least one specific movement of an object on the touch pad, is received. The motivation to combine these arts is to provide further manipulation between the main program and subprogram by the user and enhance user interactivity (See Zhu, Summary, [0024-0037]). That fact that both Cannon and Zhu disclose information processing apparatuses with a main display and sub-display makes this combination more easily implemented. 

Regarding claim 8, Cannon discloses a non-transitory, computer readable storage medium containing a program (Detailed Description, [0011], “Any suitable computer usable or computer readable medium may be utilized. The computer-usable or computer-readable medium may be, for example but not limited to…”)  which when executed by a computer (Fig. 1-2, system, #100/200), which is connected to a manipulation device (Fig. 2, game controller, #214; input controls, #224) including a plurality of manipulation members, causes the computer to perform an information processing method by carrying out actions comprising the steps of claim 7. Thus, the combination of Cannon and Zhu reads upon claim 8 in the same manner as described above in claim 7. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/KWIN XIE/Primary Examiner, Art Unit 2626